JOURNAL ENTRY AND OPINION
{¶ 1} Defendant-appellant Jerod Stanton ("defendant") appeals the sentence imposed upon him by the trial court. For the reasons that follow, we dismiss this appeal as moot.
 {¶ 2} In his sole assignment of error defendant challenges his prison sentence as being contrary to law. Defendant pled guilty to trafficking in drugs (count one) and possession of drugs (count three). In February 2004, the trial court ordered defendant to serve a ten-month prison term on count one and a concurrent six-month prison term on count three. On June 21, 2004, the trial court granted defendant placement into a transitional control program. Thus, we decline to address the propriety of the prison sentence imposed by the trial court since it is moot. See State v. Hess, Cuyahoga App. No. 83819,2004-Ohio-5214, ¶ 16, citing State v. Blivens (Sept. 30, 1999), Lake App. No. 98-L-189 and State v. Bailey (Nov. 16, 2000), Cuyahoga App. No. 76685.
Appeal dismissed as moot.
It is ordered that appellee recover of appellant its costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Dyke, P.J., and Rocco, J., Concur.